Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This non-final Office action is responsive to the preliminary amendment filed on 07/14/2020.  Claims 1-4 are presented for examination and claims 1-2 are rejected for the reasons indicated herein below.     




Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Toshihisa et al (JP 2016-140137 A) in view of Suzuki (U.S. Pub. No. 2014/0239854 A1).

Regarding claims 1-2, Toshihisa et al. (e.g. see Figs. 1-5) discloses “A series multiplex inverter (e.g. see Fig. 1) comprising: power conversion circuitry including a plurality of single-phase inverters having output terminals connected in series (e.g. Fig. 1, see U1, U2, V1, V2, W1 and W2, also see para. 0012)”. Toshihisa et al. does not appear to explicitly disclose “phase difference selection circuitry to select, from among a plurality of phase difference candidates, a phase difference between rectangular wave voltages from the plurality of single-phase inverters; drive signal generation circuitry to generate a plurality of drive signals that causes different single-phase inverters to output a plurality of rectangular wave voltages sequentially out of phase by the phase difference selected .



Allowable Subject Matter
3.	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 3-4, none of prior art of record take alone or in combination shows “voltage detection circuitry to detect an output voltage from the power conversion circuitry; current detection circuitry to detect an output current from the power conversion circuitry; impedance detection circuitry to detect an impedance of a load connected to the power conversion circuitry, on the basis of the output voltage detected by the voltage detection circuitry and the output current detected by the current detection circuitry; and harmonic current calculation circuitry to calculate harmonic currents of a plurality of orders flowing through the load on the basis of the impedance of the load detected by the impedance detection circuitry, wherein the phase difference selection circuitry selects, from among the plurality of phase difference candidates, the phase difference that makes the harmonic currents of the plurality of orders detected by the harmonic current calculation circuitry equal to or less than a threshold value”. As recited in claims 3-4.




Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839